Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE
(Ernest and Virginia Myers — $8,656,324)

THIS AGREEMENT (the “Agreement”) is made as of the 11th day of February, 2016
(the “Effective Date”), between Ernest Myers (“E. Myers”) and Virginia Myers
(“V. Myers, and together with E. Myers the “Seller”) and Gunbarrel Road Alamosa,
LLC, a Delaware limited liability company, or its designee (the “Purchaser”).

WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

“Closing Date” shall mean the day which is one (1) business day after the
expiration of the Inspection Period.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Crops” shall mean any and all unharvested crops at the Property as of the
Effective Date.

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein.

“Earnest Money” shall mean the sum of Sixty Nine Thousand Nine Hundred Forty and
80/100 dollars ($69,940.80), together with all interest accrued thereon.

“GAP” shall mean good agricultural practices.

“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on March 2, 2015.

“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, grain bins, silos, other storage bins, a potato storage
facility and a small shop building, together with all other appurtenances or
other facilities currently existing on the Property, including without
limitation all Irrigation Equipment.

“Irrigation Equipment” shall mean all below ground, surface and above ground
irrigation equipment at the Property, including without limitation water well
structures, pumps, motors, casings, risers, above and below ground pipes and
pipelines, culverts, overhead irrigation equipment, drip irrigation equipment,
pivot irrigation equipment, accessories and all related power and control units
and systems, as applicable, if and to the extent any such exist on the date
hereof. All the Irrigation Equipment shall be deemed to be part of the
Improvements to be conveyed to Purchaser.

“Land” shall mean that certain real property located in Saguache County, State
of Colorado, comprising approximately 2,514 gross acres, as more particularly
described on Exhibit A attached hereto and incorporated herein by reference,
together with all rights (including without limitation all mineral rights, if
any, owned by Seller), easements, hereditaments and appurtenances thereunto
belonging.

“Lease” shall mean that certain lease to be effective as of the Closing Date by
and between Purchaser or its permitted assignee, as landlord, and M&M Grain and
Produce, LLC, as tenant, and in substantially the form attached hereto as
Exhibit D and incorporated herein by reference.

“Lease Guarantor” shall mean Ernest Myers and Virginia Myers, jointly and
severally.

“Lease Guaranty” shall mean that certain Guaranty of Agricultural Lease to be
effective as of the Closing Date executed by Lease Guarantor in favor of
Purchaser, as landlord under the Lease, and guarantying the obligations of
Tenant under the Lease.

“Personal Property” shall mean any personal property used by Seller in
conducting farming or in connection with operations or the processing or storage
of crops at the Property that will be conveyed to Purchaser as part of this
transaction, if any, as more particularly described on Exhibit B attached hereto
and incorporated by reference herein. For the purposes hereof, the portion of
the Purchase Price allocated to the Personal Property shall be Eight Hundred
Twenty Thousand and NO/100 dollars ($820,000.00).

“Property” shall mean the Land, Improvements, and any Personal Property,
specifically including without limitation all Water Rights.

“Purchase Price” shall mean the total amount of Eight Million Six Hundred Fifty
Six Thousand Three Hundred Twenty Four and NO/100 dollars ($8,656,324.00),
subject to adjustment as set forth in this Agreement.

“Purchaser’s Address” shall mean:

Gladstone Land Corporation
Attention: Bill Hughes
106 E. Apple Street
Freeburg, IL 62243
(618) 606-2887(T)
(618) 539-9885 (F)
Email: bill.h@gladstonecompanies.com

With copy to:

Gladstone Land Corporation
Attn: Joseph Van Wingerden
1521 Westbranch Drive
Suite 200
McLean VA 22102
(703) 287-5914 (T)
(703) 287-5801 (F)
Email: Joe.V@gladstonecompanies.com

With additional copy to:

Bass Berry & Sims PLC
Attention: Robert P. McDaniel, Jr.
100 Peabody Place, Suite 900
Memphis, TN 38103
(901) 543-5946 (T)
(888) 765-6437 (F)
Email: rmcdaniel@bassberry.com.

“Related Agreements” shall mean those agreements set forth on Schedule 1
attached hereto and incorporated herein by reference.

“Seller’s Address” shall mean:

Ernest Myers and Virginia Myers
5642 County Road 53
Center, CO  81125
(719) 754-2139 (T)
(719) 754.3190 (F)
Email: virginia@mvproduce.com
Email: ernie@mvproduce.com

With Copy to:

McClure & Eggleston, LLC
Attn: Peter M. Eggleston
1600 Broadway, Suite 920
Denver, CO 80202
(303) 953-5810 (T)
(303) 888-1866 (C)
Email: peggleston@melawllc.com

“Tenant” shall mean M&M Grain and Produce, LLC.

“Tenant Inducements” shall mean any and all free rent, allowance(s) to Tenant
for any Improvements, and any forbearance or waiver in enforcing any of Tenant’s
obligations under the Lease.

“Title Company” shall mean: Chicago Title Insurance Company.

“Title Company’s Address” shall mean:

Chicago Title Insurance Company
Attn: Melodie T. Rochelle
Vice President and Sr. Commercial Title Office
5516 Falmouth St., Ste. 200
Richmond, VA 23230
(804) 521-5713 (T)

(804) 521-5756 (F)

(804) 477-4771 (C)

Email: melodie.rochelle@fnf.com

“Water Rights” shall mean all water and water rights, well and well rights, and
surface rights and interests that are appurtenant to or available for use on the
Property that exist on the Effective Date including those used to conduct
farming operations on the Property.

2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase from Seller the Property.

3. Earnest Money. Within three (3) business days after Effective Date, Purchaser
shall deposit the Earnest Money with the Title Company by wire transfer or
certified or cashier’s check. Said Earnest Money shall be refundable to
Purchaser only as specifically provided in this Agreement.

4. Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer.

5. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or no reason. Purchaser may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Seller as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to expiration
of the Inspection Period. If Purchaser does not so terminate this Agreement, the
Earnest Money shall thereafter be refundable to Purchaser only as expressly
otherwise set forth in this Agreement, and this Agreement shall remain in
effect.

(b) Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the Due Diligence Materials. For each day of
Seller’s delay in delivering all of the Due Diligence Materials beyond five
(5) days after the Effective Date, the Inspection Period and Closing Date shall
(at Purchaser’s option) be extended by one (1) day. Seller shall also promptly
provide any other documents or information in Seller’s possession or control
relating to the Property, the Lease, the Tenant, or any Contract that is
reasonably requested by Purchaser.

6. Costs and Prorations.

(a) Purchaser shall pay the costs of any Survey obtained by Purchaser pursuant
to Section 9 hereof, and the costs of any Phase I environmental report obtained
by Purchaser. Seller shall pay for preparation of the deed of transfer, the
premium for Purchaser’s Title Policy, defined below, and any costs of production
of the title search or abstract for the Property to the extent not included in
the policy premium. Purchaser shall pay the documentary fee and applicable
recording costs and filing fees applicable to the deed of transfer and the
conveyance of Water Rights, all expenses incident to any financing obtained for
the purchase of the Property. All other closing costs shall be borne in
accordance with the custom in Saguache County, Colorado.

(b) Property taxes and assessments constituting a lien against the Property for
the year in which the Closing occurs and all other unpaid assessments with
respect thereto shall be prorated between the parties as of the Closing Date. In
the event such proration is based upon a previous year’s taxes or assessment,
after Closing, at such time as any of the taxes or assessments are capable of
exact determination, the party having the information permitting the exact
determination shall send to the other party a detailed report of the exact
determination so made. Within thirty (30) days after both Seller and Purchaser
shall have received such report, Seller and Purchaser shall adjust the amounts
apportioned pursuant to the estimates made at Closing to reflect the exact
determinations contained in the report, and Seller or Purchaser, as the case may
be, shall pay to the other whatever amount shall be necessary to compensate for
the difference.

7. Conditions Precedent To Purchaser’s Obligations. Seller acknowledges that as
a condition precedent to Purchaser’s obligations hereunder, the following shall
occur on or before the Closing Date (or any earlier date indicated below), any
of which conditions may be waived by Purchaser in its sole discretion:

(a) Purchaser shall have received a current Phase I environmental assessment
satisfactory to Purchaser prepared by a competent licensed environmental
engineer satisfactory to Purchaser that does not recommend a Phase II
environmental assessment and reflecting that there are no hazardous wastes,
hazardous materials or fuel (or other storage) tanks located below the surface
of the Property, and that the Property is in compliance with all applicable
environmental laws, ordinances, rules and regulations.

(b) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced
by a “marked up” Title Commitment, defined below, insuring Purchaser as owner of
fee simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have reasonably requested.

(c) Subject to Sections 14 and 15 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date.

(d) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.

(e) There shall have been no material or adverse change to the financial
condition of Tenant from the Effective Date prior to Closing.

(f) At or prior to the Closing Date, Lease Guarantor shall have executed and
delivered the Lease Guaranty to Purchaser, as Landlord under the Lease, and the
Lease Guaranty shall be in full force and effect in accordance with its terms
and conditions.

8. Conditions Precedent to Purchaser’s and Seller’s Obligations. Purchaser and
Seller acknowledge that as a condition precedent to Purchaser’s and to Seller’s
obligations hereunder, the following shall occur on or before the Closing Date:

(a) At or prior to Closing Date, the Tenant and Purchaser shall have executed
and delivered the Lease, which shall be in full force and effect in accordance
with its terms and conditions.

(b) Purchaser has or anticipates entering into the Related Agreements, and
Purchaser and Seller agree that the closing and completion of the Related
Agreements and the transactions contemplated therein are integrally related to
this Purchase and Sale Agreement. Therefore, the transactions described in the
Related Agreements shall be closed and completed as contemplated therein.

9. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Title Company at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing.

(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the real property and improvements by special warranty deed acceptable
to Purchaser and the Title Company (the “Deed”), subject only to (i) standard
exceptions for real property taxes not yet due and payable, and (ii) any other
matters which are waived by, or acceptable to, Purchaser pursuant to Section 10
below (the “Permitted Exceptions”). The Land description in the Deed shall be
the property description from Seller’s vesting deed(s); provided, that if
Purchaser obtains a Survey of the Property, Seller also agrees to execute and
deliver a recordable Quit Claim Deed to Purchaser at Closing using the Survey
description. To the extent necessary and appropriate to convey Water Rights,
Seller shall execute and deliver a quit claim deed, assignment of permits or
interests or by other appropriate conveyance (“Water Rights Conveyance
Instrument”) in addition to the Deed and other instruments provided for herein
in form and substance reasonably acceptable to Purchaser. Irrigation Equipment
and other personal property to be conveyed shall be conveyed by bill of sale.

10. Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause a survey of the Property to be prepared by a surveyor selected by
Purchaser (“Survey”).

11. Title. During the Inspection Period, Purchaser shall procure a title
insurance commitment in the amount of the Purchase Price covering the Property
issued by the Title Company (the “Title Commitment”) and furnish a copy thereof
to Seller. Purchaser shall have 10 days after receipt of the Title Commitment
from Title Company to object to any matters shown on the Title Commitment or
Survey by written notice to Seller (“Title Objection Notice”). Purchaser may
also object to any new matters thereafter revealed by a title update by
subsequent Title Objection Notice to Seller. Within five (5) business days after
receipt of Purchaser’s Title Objection Notice, Seller shall either (i) deliver
written notice to Purchaser of any title or Survey objections which Seller
elects not to cure, or (ii) cure or satisfy such objections (or commence to cure
or satisfy such objections as long as Seller reasonably believes such objections
may be cured or satisfied at least two (2) business days prior to Closing). In
the event that Seller does not deliver written notice to Purchaser of any title
or Survey objections which Seller elects not to cure within such five (5) day
period, Seller shall be deemed to have elected to cure all such objections.
Within five (5) business days after receipt of Seller’s written notification
that Seller elects not to cure a title or Survey objection, Purchaser may
terminate this Agreement and receive a full refund of the Earnest Money by
delivering written notice thereof to Seller. If Purchaser does not so terminate
this Agreement, then any such title or Survey objection which Seller elects not
to cure shall be deemed waived by Purchaser and shall be an additional Permitted
Exception. If any objection which Seller elects to cure is not satisfied by
Seller at least two (2) business days before the scheduled date of Closing,
Purchaser shall have the right to terminate this Agreement, in which case the
Earnest Money shall be returned to Purchaser and neither party shall have any
further rights, obligations or duties under this Agreement. If Seller does cure
or satisfy the objections at least two (2) business days prior to Closing, then
this Agreement shall continue in effect. Any exception to or defect in title
which Purchaser shall elect to waive, or which is otherwise acceptable to
Purchaser, shall be deemed an additional Permitted Exception to title at
Closing. Seller covenants and agrees not to alter or encumber in any way
Seller’s title to the Property after the date hereof. Notwithstanding anything
in this Agreement to the contrary, Seller shall cause any deed of trust,
mortgage, deed to secure debt, judgment or other lien for a liquidated sum
encumbering the Property to be released at or before Closing.

12. Seller’s Representations and Warranties. As of the date hereof and as of the
Closing Date (as evidenced by Seller’s downdate certificate to be provided at
Closing), Seller represents, warrants and covenants to Purchaser that:

(a) Other than the Tenant under the Lease, which Lease shall be effective at
Closing, there are and there will be no parties in possession of any portion of
the Property as lessees or sublessees, and no other party has been granted an
oral or written license, lease, sublease, option, purchase agreement or other
right pertaining to the use, purchase or possession of any portion of the
Property. Except as otherwise disclosed, all Contracts are valid and binding in
accordance with their respective terms and conditions, are in full force and
effect, and have no uncured breach or default by any party, and no off-sets or
defenses are available to any party under any Contract. All Contracts are
cancellable upon not more than thirty (30) days prior written notice. There are
no leasing brokerage agreements, leasing commission agreements or other
agreements providing for the payment of any amounts, and no commissions due, for
leasing activities with respect to the Property.

(b) The Seller has not received notice of any default (nor is there any default)
under any note, mortgage, deed of trust or other security interest or loan
document or indebtedness related to or secured by the Property. The execution
and delivery of this Agreement, the consummation of the transaction herein
contemplated and the compliance with the terms and provisions hereof will not
conflict with or (with or without notice or the passage of time or both) result
in a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, loan agreement or instrument to which the Seller is a
party or by which the Seller or the Property is bound, any applicable regulation
or any judgment, order or decree of any court having jurisdiction over the
Seller or the Property.

(c) The Seller has not received any notice, nor is the Seller aware, of any
violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property.

(d) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Seller or the Property.

(e) Each of E. Myer and V. Myer is an individual resident of Saguache County,
Colorado. Seller has the full right and authority to enter into this Agreement
and to transfer all of the Property to be conveyed by Seller pursuant hereto and
to consummate or cause to be consummated the transactions contemplated herein to
be made by Seller. This Agreement constitutes, and all agreements and documents
contemplated hereby (when executed and delivered pursuant hereto) will
constitute, the valid and legally binding obligations of Seller, enforceable in
accordance with their respective terms. No other signatures or approvals are
required to make this Agreement fully enforceable by the Purchaser with respect
to the Seller or the Property. .

(f) The Seller has and will convey to the Purchaser good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions.

(g) There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof, nor to the knowledge of
the Seller is any such proceeding or assessment contemplated by any governmental
authority other than assessments relating to Water Rights and Subdistrict No. 1
appearing in arrears on property tax notices. There will be no claim against the
Property or Purchaser for or on account of work done, materials furnished, and
utilities supplied to the Property prior to the Closing Date. There are no
public plans or proposals for changes in road grade, access, or other municipal
improvements known to Seller which would adversely affect the Property or result
in any assessment; and Seller has no knowledge or notice of any pending
ordinance authorizing improvements, the cost of which might be assessed against
Purchaser or the Property.

(h) Except as disclosed in the Due Diligence Materials, no Improvements on the
Land are located within the area determined to be within any flood hazard areas,
including the 100-year flood plain on the Flood Insurance Rate Map published by
the Federal Emergency Management Agency and/or by the United States Army Corps
of Engineers and/or the county or counties in which the Land is located and/or
the State of Colorado.

(i) Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement.

(j) Seller is not a party to any litigation which is still pending, and knows of
no threatened litigation, affecting or relating to the Property.

(k) Neither the Seller, nor to Seller’s knowledge, any other party has ever
caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located, or disposed of on, under, or at the Property or any part
thereof in forms or concentrations which violate applicable laws and
regulations, and, to Seller’s knowledge, neither the Property nor any part
thereof has ever been used as a dump or storage site (whether permanent or
temporary) for any hazardous material. As used herein, “hazardous material”
means and includes any hazardous, toxic, or dangerous waste, substance, or
material defined as such in, or for purposes of, the Comprehensive Environmental
Response, Compensation Liability Act (42 U.S.C. Section 9601, et seq., as
amended) or any other “super fund” or “super lien” law or any other Federal,
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating, relating to, or imposing liability for standards of conduct
concerning any substance or material, as presently in effect. The Property does
not currently contain any underground storage tanks and any underground storage
tanks previously located on the Property have been removed in accordance with
the requirements of all applicable laws with “clean closure” or “no further
action” letter(s), or comparable letters, issued by the State of Colorado in
connection therewith. Without limiting the other provisions of this
Section 11(k), there has never been any release or spill in reportable
quantities of oil, fuel or any other substance stored in storage tanks of any
kind on the Property.

(l) Seller has reviewed and approved the Lease in all respects and will, and
hereby covenants and agrees to, enter into the Lease with Purchaser at or prior
to Closing.

Seller hereby indemnifies and holds harmless Purchaser from and against any and
all loss, expense (including without limitation reasonable attorney fees),
liability, cost, claim, demand, action, cause of action and suit arising out of
or in any way related to any breach of any representation, warranty, covenant or
agreement of Seller in this Agreement.

13. Broker and Broker’s Commission. Purchaser and Seller each represent and
warrant to the other that such party has not incurred an obligation to any
broker or agent in connection with the transaction contemplated hereby. Each
party hereby covenants and agrees to defend, indemnify and hold harmless the
other party against and from any and all loss, expense (including without
limitation reasonable attorney fees), liability, cost, claim, demand, damage,
action, cause of action and suit arising out of or in any manner relating to the
alleged employment or use by such party of any real estate broker or agent in
connection with this transaction. The provisions of this Section 13shall survive
the Closing of this transaction.

14. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege at reasonable times
and after reasonable notice to Seller to enter upon the Property during the
Inspection Period to survey and inspect the Property and to conduct soil
borings, environmental assessment and toxic waste studies and other geological,
engineering, water or landscaping tests or studies or building inspections, all
at Purchaser’s sole cost and expense. Purchaser hereby covenants and agrees to
indemnify and hold harmless Seller from any and all loss, liability, cost
(including without limitation reasonable attorney fees), claim, demand, damage,
action, cause of action and suit arising out of or in any manner related to the
exercise by Purchaser of Purchaser’s rights under this section (but not the
existence of any condition discovered in the course of Purchaser’s inspections
and testing).

15. Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice, by written notice to Seller,
one of the following: (a) not to close the transaction contemplated hereby, in
which event all Earnest Money shall be refunded to Purchaser and this Agreement
shall be void and of no further force and effect; or (b) to close the purchase
of the Property contemplated hereby in accordance with its terms but subject to
such proceedings, in which event the Purchase Price shall remain the same and
Seller shall transfer and assign to Purchaser at Closing all condemnation
proceeds and rights to additional condemnation proceeds, if any. If Purchaser
elects to purchase after receipt of such a notice, all actions taken by Seller
with regard to such eminent domain proceedings, including but not limited to,
negotiations, litigation, settlement, appraisals and appeals, shall be subject
to the approval of Purchaser, which approval shall not be unreasonably withheld.
If Purchaser does not make such election within the aforesaid time period,
Purchaser shall be deemed to have elected to close the transactions contemplated
hereby in accordance with clause (b) above.

16. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Seller shall immediately notify Purchaser in writing. In the event
said damage results in damage of the improvements situated on the Property in
the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater, Purchaser
shall have the right to elect within fifteen (15) days from and after such
notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than Ten Thousand and No/100 Dollars
($10,000.00) of damage to the improvements situated on the Property exists, this
Agreement shall remain in full force and effect, but, at Closing, Seller shall
transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.

17. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall use and maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

18. Operations. After the Effective Date and prior to the Closing Date, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other contract or agreement affecting the
Property (each, a “New Agreement”) without providing at least five (5) business
days prior notice (and opportunity to review and approve the New Agreement) to
Purchaser. Purchaser shall have five (5) business days after Purchaser’s actual
receipt (notwithstanding the notice provisions in Section 18 below) of a true,
correct and complete copy of a New Agreement to approve the same. If Purchaser
does not approve any such New Agreement that Seller will enter into prior to
expiration of the Inspection Period, then Purchaser’s sole and exclusive remedy
will be to terminate this Agreement by delivering written notice to Seller no
later than five (5) business days after receiving the New Agreement, and in such
event Purchaser shall receive a full refund of the Earnest Money. If Purchaser
fails to terminate this Agreement as set forth in the preceding sentence, it
shall be deemed to have approved the New Agreement that Seller will enter into
prior to expiration of the Inspection Period in the form provided. Seller may
not enter into a New Agreement after expiration of the Inspection Period unless
Purchaser has approved the same in writing. Seller shall cause any Contracts
which Purchaser elects in its discretion not to assume to be cancelled at or
before Closing.

19. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section 18 other than electronic mail, or
(v) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 18 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received two days after the day receipted
for by the express carrier or its agent. Notice sent via facsimile is deemed
delivered upon the transmission to the phone number designated as the
recipient’s facsimile phone number above Notice sent via electronic mail is
deemed delivered upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address set
forth above. The addresses of the parties to which notices are to be sent shall
be Purchaser’s Address or Seller’s Address, as applicable, as set forth in
Section 1 above. Any party shall have the right from time to time to change the
address to which notices to it shall be sent to another address, and to specify
two additional addresses to which copies of notices to it shall be mailed, by
giving to the other party at least ten (10) days prior notice of the changed
address or additional addresses.

20. Remedies. If this transaction fails to close by reason of Purchaser’s
failure to perform its obligations under this Agreement, the Earnest Money shall
be retained by Seller as liquidated damages the parties hereby acknowledging
that Seller’s actual damages in such circumstances would be difficult, if not
impossible, to determine. Seller expressly acknowledges and agrees that
retention of the Earnest Money as provided for herein shall be Seller’s sole and
exclusive remedy in the event of Purchaser’s failure to perform its obligations
hereunder. If this transaction fails to close for any reason other than
Purchaser’s failure to perform his obligations hereunder, the Earnest Money
shall promptly be refunded to Purchaser. In the event Seller fails or refuses to
convey the Property in accordance with the terms hereof or otherwise fails to
perform its obligations hereunder, Purchaser shall have the right to a refund of
all Earnest Money, specific performance and all other rights and remedies
available at law or in equity for Seller’s breach, all` of which are reserved,
cumulative, and nonexclusive. Seller waives the right to assert the defense of
the lack of mutuality in any suit for specific performance instituted by
Purchaser. Without limiting the foregoing, the prevailing party shall also be
entitled to recover its attorneys’ fees and costs in connection with enforcing
its rights and remedies under this Agreement.

21. Time of Essence. Time is of the essence of this Agreement.

22. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Seller also shall
execute and deliver to the Title Company at Closing, for it to hold in escrow
pending Purchaser’s payment of the Purchase Price: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit E; (iv) Seller’s
representation and warranty downdate certificate under Section 11; (v) the
Lease, (vi) the Water Rights Conveyance Instrument, if applicable, and
(vii) such other documents reasonably necessary or appropriate to complete and
evidence the transaction contemplated hereby, as reasonably requested by the
Purchaser or Title Company, including without limitation a standard title
company owner’s affidavit.

23. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.

24. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

25. Possession. Seller shall deliver actual possession of the Property at
Closing, subject to the Lease.

26. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Colorado and venue for any civil action
brought hereunder shall lie in the Colorado State courts in Saguache County,
Colorado.

27. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and Purchaser shall have the right to
assign its rights hereunder with Seller’s prior consent which shall not be
unreasonably withheld and, except as provided in Paragraph 28, thereafter be
released from any further liability hereunder.

28. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 11, Seller’s agreement
to cooperate with a Rule 3-14 audit, Seller’s covenant not to encumber the
Property subsequent to the date hereof, the mutual covenants of Seller and
Purchaser to indemnify each other, as the case may be, as set forth in
Section 12, shall not merge into the Deed but instead shall survive any Closing
pursuant to this Agreement. Except as set forth in the preceding sentence or as
otherwise expressly set forth herein, no other provision of this Agreement shall
survive the Closing of this transaction.

29. Tax Deferred Exchange. Either party may structure the purchase or sale of
the Property as a like kind exchange under Internal Revenue Code Section 1031,
at such party’s sole cost and expense. The non-exchanging party shall reasonably
cooperate therein, provided that the non-exchanging party shall incur no
material costs, expenses or liabilities in connection with the exchanging
party’s exchange and the non-exchanging party shall not be required to take
title to or contract for purchase of any other property. If the exchanging party
uses a qualified intermediary to effectuate the exchange, any assignment of the
rights or obligations of the exchanging party hereunder shall not relieve,
release or absolve the exchanging party of its obligations to the non-exchanging
party hereunder. The exchanging party shall reimburse the non-exchanging party
for all reasonable out-of-pocket expenses, if any, incurred by the
non-exchanging party in effectuating any such exchange.

30. Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property.

31. Rule 3-14 Audit. Seller agrees to reasonably cooperate, at no cost or
expense to Seller, with Purchaser in connection with any Rule 3-14 audit that
Purchaser may conduct with respect to the Property within one year after the
Closing Date. Purchaser shall advance to Seller any anticipated cost or expense
of such cooperation, to be adjusted at the conclusion of such audit.

32. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Unless otherwise specified, the
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Property is located.

1

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 
PURCHASER:
Gunbarrel Road Alamosa, LLC,
a Delaware limited liability company
By: Gladstone Land Limited Partnership, a Delaware limited partnership, its
Sole Member
By: Gladstone Land Partners, LLC, a Delaware limited liability company, its
General Partner
By: Gladstone Land Corporation, a Maryland corporation, its Manager
By: /s/ David Gladstone
 
Name: David Gladstone
 
Title: Chief Executive Officer
 
SELLER:
/s/ Ernest Myers
 
Ernest Myers
/s/ Virginia Myers
 
Virginia Myers

EXHIBIT A
LAND

Ernest and Virginia Myers — $8,656,324

Township 41 North, Range 8 East, N.M.P.M., County of Saguache, State of Colorado

Section 13: All, Less and except Tract 2 of the Myers Division of the E1/2 of
Said Section 13, according to the Plat filed June 2, 1998 at Reception
No. 323342.

Section 24: N1/2, Less and except a portion of the NW1/4 described as the Myers
Home Tract as set forth on Saguache County Resolution LU-2011-30 recorded on
July 20, 2011 at Reception No. 369797.

Township 41 North, Range 9 East, N.M.P.M., County of Saguache, State of Colorado

Section 7: SE1/4

Section 8: W1/2, and Tract 1 of the NE1/4 of Section 8, according to the Plat
filed June 6, 2001 at Reception No. 333581, County of Saguache, State of
Colorado.
Less and except Tract 1 located in the NW1/4 and NE1/4 of said Section 8 as
conveyed in the Quitclaim Deed recorded March 10, 2015 at Reception No. 377985.

Section 21: SE1/4 and Parcel 2 of the Lockett Farms Division of Land according
to the Plat filed April 14, 2009, at Reception No. 364048, said Parcel is
located in the SW1/4 of Section 21, Township 41 North, Range 9 East of the
N.M.P.M., County of Saguache, State of Colorado.

Section 29: SE1/4

Section 31: NE1/4

Section 32: N1/2

The foregoing being together with all water and water rights, surface and
surface rights, well and well rights which are or may be used on or in
connection with the above described real property, including, but not limited
to, adjudicated water rights and decrees and priorities therefore; well permits
issued by the State Engineer; all canals, reservoirs, pipelines, tunnels, and
rights of way appurtenant to or used in connection with the above-described real
property, including, but not by way of limitation, inclusion of a portion of the
above described property within the San Luis Valley Irrigation District
(Farmer’s Union Canal).

EXHIBIT B
PERSONAL PROPERTY

See attached
EXHIBIT C
DUE DILIGENCE MATERIALS

(a) Any plans, drawings, specifications and engineering and architectural
studies and work (including “as built” plans and drawings) with regard to the
Property that are in Seller’s possession;

(b) Any appraisals, surveys, title policy(ies) or title work of the Property
obtained during the period during which Seller has owned the Property or
otherwise in Seller’s possession;

(c) Operating budgets relating to the use and operation of the Property for the
two (2) most recent complete calendar years and the current year;

(d) Income and expense statements relating to the use and operation of the
Property for the two (2) most recent complete calendar years and the current
year-to-date;

(e) Copies of any current lease and any amendments or proposed amendments
thereto;

(f) As to each existing lease and tenant, a statement of (i) the rent payable
under such Lease for the last five (5) years, (ii) the date on which rent is due
under each lease, (iii) all receipts for rent and the rental period for which,
rent has been paid, (iv) the expiration date of such lease and any renewal or
extension options, (v) information regarding the status of security deposits, if
applied, and (vi) the identity of any sublessee(s) or licensee (s) of any part
of the Property (including without limitation, any licensee of any hunting,
fishing or other recreational rights with respect thereto), including the
material terms of any such sublease or license;

(g) Copies of all correspondence in Seller’s possession relating to any lease or
Government Payments;

(h) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(i) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(j) Copies of insurance certificates with respect to the Property;

(k) Copies of all of the Contracts and any amendments or proposed amendments
thereto;

(l) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property that are in Seller’s possession;

(m) Any environmental assessment report or study with respect to the Property in
Seller’s possession;

(n) Copies of any warranties relating to any Improvements or Personal Property
(including without limitation Irrigation Equipment) included in the Property;

(o) Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(p) Copies of any notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties;

(q) Copies of any notices and correspondence received from third-parties
claiming an interest or right in and to the Property, or any portion thereof;

(r) Copies of any certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof; and

(s) Copies of the most current and up to date financial statements for the
Tenant and for years 2014, 2013 and 2012.

EXHIBIT D
LEASE

See attached

EXHIBIT E
GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the        of
     , 20      , by        (“Assignor”), whose address is      , in favor of
       (“Assignee”), a      whose address is       .

1. Purchase Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Agreement of Purchase and Sale between
      , as Purchaser, and      , as Seller, dated as of       , 201       (the
“Purchase Agreement”). Any capitalized term used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest of Assignor in and to the following in
accordance with the terms and conditions of the Purchase Agreement:



  i.   [All Contracts not previously terminated at Assignee’s request];



  ii.   All Personal Property scheduled in Exhibit B to the Purchase Agreement
and not conveyed by bill of sale;



  iii.   All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and



  iv.   All Water Rights not otherwise conveyed.

5. Indemnity. Assignor agrees to indemnify, defend and hold Assignee harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignee caused by
the failure of Assignor to perform any obligation under any of the Contracts, or
the Lease first arising prior to the date hereof.

6. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

7. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

8. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

9. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

10. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Colorado.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

ASSIGNOR

     
     

By:
Title:


ASSIGNEE

     
     

SCHEDULE 1

RELATED AGREEMENTS



  1.   Agreement of Purchase and Sale by and between SAM Investments, Inc. and
Purchaser dated on or about even date herewith.



  2.   Contribution Agreement by and between SAM Investments, Inc., E. Myers,
Purchaser, Gladstone Land Corporation, Gladstone Land Partners, LLC, and
Gladstone Land Limited Partnership dated on or about even date herewith.



  3.   Contribution Agreement by and between SAM Investments, Inc., Gladstone
Land Corporation, Gladstone Land Partners, LLC, and Gladstone Land Limited
Partnership dated on or about even date herewith.

15794577.15

2